Name: Council Regulation (EEC) No 3914/92 of 19 December 1992 opening and providing for the administration of Community tariff quotas for certain agricultural and industrial products (second series 1993)
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 395 / 12 31 . 12 . 92Official Journal of the European Communities COUNCIL REGULATION (EEC) No 3914 / 92 of 19 December 1992 opening and providing for the administration of Community tarif quotas for certain agricultural and industrial products (second series 1993 ) Whereas the decision for the opening of autonomous tariff quotas should be taken by the Community; whereas , to ensure the efficiency of a common administration of these quotas , there is no obstacle to authorizing the Member States to draw from the quota-volumes the necessary quantities corresponding to actual imports ; whereas , however; this method of administration requires close cooperation between the Member States and the Commission and the latter must in particular be able to monitor the rate at which the quotas are used up and inform the Member States accordingly ; Whereas , since the Kingdom of Belgium, the Kingdom of the Netherlands and the Grand Duchy of Luxembourg are united within and jointly represented by the Benelux Economic Union , all transactions concerning the administration of the quantities drawn by that economic union may be carried out by any one of its members , THE COUNCIL OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the European Economic Community , and in particular Article 28 thereof, Having regard to the proposal from the Commission, Whereas production in the Community of certain agricultural and industrial products will remain in the course of 1993 unable to meet the specific requirements of the user industries in the Community ; whereas , consequently , Community supplies of products of this type will depend to a considerable extent on imports from third countries ; whereas the most urgent Community requirements for the products in question should be met immediately on the most favourable terms ; whereas Community tariff quotas at zero duty should therefore be opened within the limits of appropriate volumes for a period up to 31 December 1993 taking account of the need not to disturb the markets for such products nor the starting out or development of Community production; Whereas it is necessary , in particular, to ensure for all Community importers equal and uninterrupted access to the said quotas and to ensure the uninterrupted application of the rates laid down for the quotas to all imports of the products concerned into all Member States until the quotas have been used up ; HAS ADOPTED THIS REGULATION : Article 1 From 1 January 1993 until the date shown in the table below the customs duties applicable to imports into the Community of the products listed below shall be suspended at the levels and within the lilmits of the Community tariff quotas shown below: Order CN code n . . Amount ^u °ta End ofN ° O Desc"p ° °" tz g 39.2703 ex 2825 30 00 Vanadiumoxides and hydroxides, not in the form of powder , 6 000 0 31 . 12. 1993 exclusively for the production af alloys ( a ) tonnes 39.2797 ex 8540 41 00 Magnetrons with a power output of less than 1 000 W, for the 400 000 0 31 . 12 . 1993 manufacture of mircrowave ovens (a ) pieces 39.28 1 7 ex 8110 00 11 Antimony ingots 15 000 0 31.12.1993 tonnes )9.2827 ex 3932 90 79 1 ,3-2 ,4-Di-o-benzylidene D-glucitol with a purity by weight not 55 0 31.12.1993 less than 96 % for the carification of polypropylene for use with tonnes foods ( a ) (*) See Taric codes in the Annex . ( a ) Checks on their prescribed end-use shall be carried out pursuant to the relevant Community provisions . 31 . 12 . 92 Official Journal of the European Communities No L 395 / 13 Order CN code r&gt; ¢  Amount Quota End ofNo (&gt;) Descr.pt.on of quota duty quota 09.2833 ex 8473 30 90 Thin film magnetic heads of Winchester technology capable of 60 000 0 31.3.1993 recording to a density of 78 tracks or more per mm mounted on pieces a carrier arm , with or without a connection via a flexible printed circuit to a metal bracket , for the incorporation in hard-disc storage units with an external disc diametre not exceeding 8,89 cm ( 3,5 inches) ( a ) 09.2849 ex 0710 80 60 Mushrooms of the species Auricularia polytricka steamed or 420 0 31 . 12. 1993 boiled , cut into strips of a width of 6 mm or more but not more tonnes than 8 mm, for the manufacture of prepared meals ( a ) (b ) 09.2851 ex 2907 12 00 O-Cresol having a purity of not less than 98,5% 12 000 0 31 . 12. 1993 tonnes 39.2853 ex 2930 90 80 Glutathione 3 0 31.12.1993 tonnes (*) See Taric codes in the Annex . (a) Checks on their prescribed end-use shall be carried pursuant to the relevant Community provisions . (b) However , the tariff quota is not allowed where processing is carried out by retail or catering undertakings . Article 2 The tariff quotas referred to in Article 1 shall be managed by the Commission , which may take any appropriate administrative measures to ensure that they are managed efficiently . If a Member State does not use a drawing in full it shall return any unused portion to the corresponding quota volume as soon as possible . If the quantities requested are greater than the available balance of the quota volume , the balance shall be allocated among applicants pro rata . The Commission shall inform the Member States of the drawings made . Article 3 Where an importer presents a declaration covered by this Regulation for release for free circulation in a Member State , applying to take advantage of the preferential arrangements , and the entry is accepted by the customs authorities , the Member State concerned shall , by notifying the Commission , draw an amount corresponding to its requirements from the appropriate quota volume . Requests for drawings , indicating the date on which the entries were accepted , must be sent to the Commission without delay . Drawings shall be granted by the Commission in chronological order of the dates on which the customs authorities of the Member States concerned accepted the entries for release for free circulation , to the extent that the available balance so permits . Article 4 Each Member State shall ensure that importers of the products in question have equal and continuous access to the quotas for as long as the balance of the relevant quota volume so permits . Article 5 The Member States and the Commission shall cooperate closely to ensure that this Regulation is complied with . Article 6 This Regulation shall enter into force on 1 January 1993 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 19 December 1992 . For the Council The President J. GUMMER 31 . 12 . 92No L 395 / 14 Official Journal of the European Communities ANNEX Taric codes Order No CN code Taric code 09.2703 ex 2825 30 00 * 10 09.2797 ex 8540 41 00 * 91 09.2817 ex 8110 00 11 * 10 09.2827 ex 2932 90 79 * 80 09.2833 ex 8473 30 90 * 80 09.2849 ex 0710 80 60 * 10 09.2851 ex 2907 12 00 * 10 09.2853 ex 2930 90 80 * 16